DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to the election of species requirement filed 1/25/22 has been noted. However, the election of species requirement has been withdrawn. Claims 1-20 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (US 8,398,777).
Collins discloses a substrate processing method comprising: moving a substrate supporting apparatus (i.e. pedestal) in different directions in order to level the pedestal, adjust the height of the pedestal, and center the pedestal (Fig. 6) for uniformity and repeatability of the processes performed in the chamber (Col. 6, lines 20-27). The substrate supporting apparatus may be moved in a vertical direction, a lateral direction, etc. until within acceptable tolerances (Col. 15, line 40-Col. 16, line 14).
Collins does not explicitly disclose moving the substrate support apparatus (i.e. pedestal) in a first direction by a first predetermined distance, moving the pedestal in a second direction by a second predetermined distance, etc., but it would have been obvious to move the pedestal in any vertical, horizontal, or lateral direction for a predetermined distance until within the acceptable tolerances in order to level the pedestal, adjust the height, and center the pedestal for uniformity and repeatability of the processes performed in the chamber.
Regarding Claims 2-8, Collins discloses a vertical direction (height) which would be perpendicular to the lateral direction (Fig. 6); a substrate processing apparatus (Fig. 5A) further comprises a ring 528 surrounding the substrate supporting apparatus 520 and a gap exists between the ring 528 and the supporting apparatus 520; the radial length of the gap is constant (Col. 15, line 65-Col. 16, line 4); the ring comes in contact with the substrate supporting apparatus and configured to move in a moving direction of the substrate supporting apparatus (Col. 9, lines 40-55). It would have been obvious to move the substrate support the claimed predetermined distances since the pedestal may be adjusted in any direction until within acceptable tolerances for desired uniformity. 
Thus, claims 1-8 would have been obvious within the meaning of 35 USC 103 over the teachings of Collins. 
Claim(s) 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (US 8,398,777) as applied above in view of Begin et al (US 5,310,410).
Collins discloses a reactor (Fig. 5A) comprising: an upper body 522, a substrate supporting apparatus 520, and a ring 528 surrounding the substrate supporting apparatus and disposed between the substrate supporting apparatus and upper body, and the upper body and substrate support form a reaction space, a lower region of the support apparatus forms a lower space 524, a gap exists between the ring 528 and the substrate support 520, and the reaction space and lower space communicate with each other through the gap, the method comprising: centering the substrate support with respect to the ring (Col. 15, line 65-Col. 16, line 5). 
Collins does not disclose a plurality of reactors. 
Begin discloses a plurality of reactors for processing semiconductor wafers in order to perform different functions on the wafers (Col. 1, line 52-Col. 2, line 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a plurality of reactors as suggested by Begin having the adjustable substrate support of Collins in order to perform different functions on the wafers while also maintaining uniformity and repeatability of those functions. 
Regarding Claim 10, Collins discloses moving the pedestal in various directions for leveling, adjusting the height, and centering the pedestal to within acceptable tolerances (Fig. 6; Col. 16, lines 1-14). 
Regarding Claims 11-12, Collins discloses a ring is slidable or movable by a pushing force (Col. 10, lines 51-56; Fig. 4C). Thus, it would have been obvious that the ring may be movable in order to adjust the gap for desired leveling/centering/uniformity, etc.
Regarding Claims 13-14, Collins discloses an alignment device for moving the substrate and a controller connected to the alignment device and controlling the movement of the pedestal (Col. 15, lines 10-39; Col. 16, lines 15-35). It would have been obvious to input parameters, such as diameter, and calculate distances since this would be typical steps of a computer program when deciding if the adjustments are within acceptable tolerances (Col. 16, lines 1-35). 
Regarding Claims 15-17, it would have been obvious to use the pedestal of Collins to process a single wafer or a batch of wafers, depending on their size and repeatedly center the pedestal for each batch (Fig. 6) and to center the pedestal in the plurality of reactors either simultaneously, at different times, or during an idle period since it can be centered when it is fully assembled (Col. 2, lines 50-55). 
Regarding Claims 18-20, Collins discloses the reactor comprises a first gas inlet 530 introducing gas into the reaction space (Col. 12, line 54); a second gas inlet 562 introducing gas into the lower space (Col. 13, lines 35-37); wherein the ring controls a pressure balance between the reaction space and lower space by adjusting a gap and the second gas inlet adjust the amount of gas introduced to the lower space to prevent gas in the reaction space from being introduced into the lower space from the gap (Col. 14, lines 61-64); and the radial length of the gap is constant (Col. 15, line 65-Col. 16, line 4). 
Thus, claims 9-20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Collins and Begin. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-20 of copending Application No. 16/702,506. Although they differ in scope, the ‘506 claims meet every limitation of the instant claims. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715